


Exhibit 10.1     



DEFERRED COMPENSATION PLAN FOR DIRECTORS OF CIGNA CORPORATION
 
(Amended and Restated As Of January 1, 1997)
 
ARTICLE I.   DEFINITIONS
 
The following are defined terms wherever they appear in the Plan.
 
     1.1   “Administrator” shall mean the person, or committee, appointed by the
Chief Executive Officer of CIGNA Corporation, and charged with responsibility
for administration of the Plan.
 
     1.2   "Annual Credit Amount” shall mean an amount set from time to time by
resolution of the Board of Directors.
 
     1.3   “Board of Directors” or “Board” shall mean the Board of Directors of
CIGNA Corporation.
 
     1.4   “Change of Control” shall mean that:
 
             (a) A corporation, person or group acting in concert as described
in Section 14(d)(2) of the Securities Exchange Act of 1934 as amended ("Exchange
Act"), holds or acquires beneficial ownership, within the meaning of Rule 13d-3
promulgated under the Exchange Act, of a number of preferred or common shares of
CIGNA Corporation having voting power which is either: (l) more than 50 percent
of the voting power of the shares which voted in the election of directors of
CIGNA Corporation at the shareholders' meeting immediately preceding such
determination; or, (2) more than 25 percent of the voting power of common shares
outstanding of CIGNA Corporation; or,
 
             (b) As a result of a merger or consolidation to which CIGNA
Corporation is a party, either: (l) CIGNA Corporation is not the surviving
corporation; or, (2) Directors of CIGNA Corporation immediately prior to the
merger or consolidation constitute less than a majority of the Board of
Directors of the surviving corporation; or,
 
             (c) A change occurs in the composition of the Board at any time
during any consecutive 24-month period such that the "Continuity Directors"
cease for any reason to constitute a majority of the Board. For purposes of the
preceding sentence, "Continuity Directors" shall mean those members of the Board
who either: (1) were directors at the beginning of such consecutive 24-month
period, or, (2) were elected by, or upon nomination or recommendation of, at
least a majority (consisting of at least nine directors) of the Board.
 
     1.5   “CIGNA Common Stock” or “Common Stock” or “Stock” shall mean the
common stock of CIGNA Corporation, par value of one dollar ($1.00) per share.
 
     1.6   “Committee” shall mean the Corporate Governance Committee of the
Board of Directors of CIGNA Corporation, or the successor to such committee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
     1.7   “Deferral Election” shall mean the instrument executed by a
Participant which specifies amounts and items of compensation to be deferred
into the Deferred Compensation Account.
 
     1.8   “ Deferred Compensation Account” shall mean the separate account
established under the Plan for each Participant, as described in Section 3.1.
 
     1.9   “ Participant” shall mean each individual who as a Director of CIGNA
Corporation participates in the Plan in accordance with the terms and conditions
of the Plan.
 
     1.10   “Payment Election” shall mean the instrument executed by a
Participant which specifies the method of payment of compensation deferred.
 
     1.11   “Plan” shall mean the Deferred Compensation Plan for Directors of
CIGNA Corporation, as it may be amended or restated from time to time by the
Board of Directors.
 
     1.12   “ Restatement Date” shall mean January 1, 1997, the effective date
of the Plan, as amended and restated.
 
     1.13   “Restricted Deferred Compensation Account” shall mean the separate
account established under the Plan for each Participant participating pursuant
to Section 5.1.
 
     1.14   “ Termination of Service” shall mean termination of services as a
director of CIGNA Corporation, including but not limited to termination by
retirement, death or disability.
 
     1.15   “Valuation Date” shall mean the close of business on the last
business day of each month.
 
ARTICLE II.   PARTICIPATION
 
     2.1   Eligibility to Participate in the Plan.
 
     The individuals who are eligible to participate in the Plan are those
persons who serve as directors of CIGNA Corporation.
 
     2.2   Participation in the Plan.
 
             (a) A Participant may elect to defer receipt of all or a portion of
those items of compensation for services as a director as are specified by the
Administrator.
 
             (b) The election to defer is made by delivering a properly executed
Deferral Election to the Administrator. The Deferral Election shall specify the
item or items of compensation to be deferred, and the amount of such
compensation to be deferred. The election for payment of compensation deferred
is made by delivering a properly executed Payment Election to the Administrator.
The Payment Election shall specify the
 
-2-
 
 
 

--------------------------------------------------------------------------------

 
 
method by which such deferred compensation is to be paid, and the date or dates
for payment of such deferred compensation.
 
             (c) An election to defer compensation must be filed by the
Participant prior to the commencement of a calendar year during which such
compensation will be paid.
 
             (d) Notwithstanding Section 2.2(c), an election to defer
compensation made by an individual who subsequently begins active service as a
director of CIGNA Corporation, is filed prior to the date upon which such active
service begins, shall be effective according to Section 2.2(e)(2), below.
 
             (e) An election to defer compensation is effective: (l) for the
year beginning after the election, and for subsequent years, unless modified or
revoked; or, (2) if Section 2.2(d) applies, for the remainder of the first year
of active service, as of the first day of active service, and for subsequent
years, unless modified or revoked.
 
     2.3   Elections Pertaining to Payments.
 
     In executing a Payment Election, the Participant shall elect among the
methods of payment as are specified by the Committee.
 
             (a) If a method of payment provides for periodic payments, the
payments shall be made at least annually, over a period not to exceed 15
(fifteen) years.
 
             (b) If the payments are to commence after Termination of Service,
no payments may be made before the first day of January following the calendar
year during which the Participant terminates service.
 
             (c) The balance of a Participant's Deferred Compensation Account
and Restricted Deferred Compensation Account shall be paid, in all events, no
later than January of the fifteenth year following Termination of Service.
 
             (d) If there is not in effect as of Participant's Termination of
Service a valid Payment Election, the Participant's Deferred Compensation
Account and Restricted Deferred Compensation Account shall be paid annually over
a period of 15 (fifteen) years.
 
     2.4   Modification of Elections Pertaining to Payments.
 
     With respect to payment of deferred compensation following Termination of
Service, a Participant may request modification of his existing Payment
Election, for payment under another method among those specified by the
Committee. Any request for modification of such Payment Election shall be made
before the Participant terminates service. The Committee shall consider any such
modification request. In determining whether the request should be allowed, the
Committee shall consider the Participant’s financial needs, including any
changed circumstances, as well as the projected financial needs of CIGNA
Corporation. If the Committee determines that the request should be
-3-
 
 
 
 

--------------------------------------------------------------------------------

 
 
allowed, the requested modifications shall be made. The Participant shall effect
the modifications through execution of a new Payment Election, which shall
constitute the only Payment Election which is outstanding and effective.
 
     2.5   Reduction or Termination of Future Deferral.
 
              (a) A Participant may elect to reduce or to revoke his deferral of
compensation into his Deferred Compensation Account, but such election shall
have effect only prospectively. A Participant shall effect an election to reduce
his deferral of compensation by execution of a new Deferral Election, which
shall constitute the only Deferral Election which is outstanding and effective.
A Participant shall effect an election to revoke his deferral of compensation
into his Deferred Compensation Account by informing the Administrator in
writing. Only one election to reduce and one election to revoke may be made
under this Section 2.5 by each Participant in a calendar year.
 
              (b) An election to reduce or to revoke deferral of compensation
under Section 2.5(a) above shall become effective in the second calendar month
following receipt of such election by the Administrator.
 
ARTICLE III.   COMPENSATION DEFERRED
 
     3.1   Deferred Compensation Account.
 
     A Deferred Compensation Account shall be established for each director when
the director becomes a Participant. Compensation deferred by a Participant under
the Plan shall be credited to the Deferred Compensation Account on the date such
compensation would have been paid to the Participant. Hypothetical income on
deferred compensation shall be credited to the Deferred Compensation Account as
provided in Section 3.3, below.
 
     3.2   Balance of Deferred Compensation Account.
 
     The balance of each Participant’s Deferred Compensation Account shall
include compensation deferred by the Participant, plus amounts credited to the
Participant’s Deferred Compensation Account pursuant to Section 5.3, plus
income, hypothetical dividends and gains credited with respect to hypothetical
investments. Losses from hypothetical investments shall reduce the Participant’s
Deferred Compensation Account balance. The balance of each Participant’s
Deferred Compensation Account shall be determined as of each Valuation Date.
 
     3.3   Hypothetical Investment.
 
              (a) Compensation deferred under the Plan which would have been
paid in cash shall be assumed to be invested, without charge, in one or more
hypothetical investment vehicles as are specified from time to time by the
Committee. With respect to such hypothetical investment:
 
-4-
 
 
 

--------------------------------------------------------------------------------

 
                (1) Cash compensation deferred shall be deemed to earn income
under the hypothetical investment vehicle. The Administrator shall credit such
income to the Participant’s Deferred Compensation Account, pursuant to Section
3.4 below.
 
                (2) The Committee, in its sole discretion, may provide that cash
compensation deferred after the Restatement date is deemed invested in a
different hypothetical investment vehicle or vehicles than the investment
vehicle in which cash compensation deferred before the Restatement Date is
deemed invested.
 
                (3) The Committee, in its sole discretion, may provide Plan
Participants with options for one or more additional hypothetical investment
vehicles for investment of cash compensation deferred under the Plan, with
respect to which:
 
                   (A) a Participant may modify his election of hypothetical
investment and may make any transfers between and among hypothetical
investments, through a written request to the Administrator; provided that,
 
                   (B) only one such modification or transfer shall be allowed
during any calendar quarter.
 
                   (C) any such modification or transfer shall be effective in
the second calendar month following receipt of the request by the Plan
Administrator.
 
                   (D) such modifications and transfers will be in accordance
with rules and procedures adopted by the Plan Administrator.
 
              (b) Compensation deferred under the Plan into the Participant's
Deferred Compensation Account as an alternative to receipt of Common Stock or
credited to the Participant's Restricted Deferred Compensation Account pursuant
to Sections 5.1 or 5.2 of the Plan shall be deemed to be invested,
hypothetically and without charge, in whole shares of hypothetical Common Stock.
Shares of hypothetical Common Stock shall be subject to adjustment in order to
reflect Common Stock dividends, splits, and reclassification. Except in the
event of a Change of Control, amounts in the Participant's Deferred Compensation
Account and Restricted Deferred Compensation Account deemed invested in
hypothetical Common Stock must remain so invested, and no other investment
vehicle available hereunder may be substituted therefor until the January
following the Participant's Termination of Service. Thereafter, intra-Plan
transfers may be made only in accordance with Section 3.3(a) above; provided
that all such intra-Plan transfers occurring within six months after the
Participant's Termination of Service shall be subject to approval by the
Administrator to ensure compliance shall with Section 16 of the Securities
Exchange Act of 1934.
 
              (c) Amounts equal to cash dividends which would have been paid on
shares of Common Stock shall be deemed paid on whole shares of hypothetical
Common Stock in the Participant's Deferred Compensation Account and Restricted
Deferred Compensation Account. Such amounts shall be credited to the
Participant's Deferred Compensation Account and
 
-5-
 
 
 
 

--------------------------------------------------------------------------------

 
 
shall be hypothetically invested in accordance with Section 3.3(a) unless the
Participant elects to have such amounts invested in one or more of the other
hypothetical investment vehicles specified from time to time by the Committee.
 
              (d) In the event of a Change of Control, the Committee shall
provide Participants with the option for investment in at least one hypothetical
investment vehicle, the annual income earned on which must be not less than 50
basis points over the Ten-Year Constant Treasury Maturity Yield as reported by
the Federal Reserve Board, based upon the November averages for the preceding
year.
 
     3.4   Time of Hypothetical Investment.
 
              (a) The balance of each Participant's Deferred Compensation
Account shall be deemed hypothetically invested on each Valuation Date, and
income shall accrue on such balance upon such date, from the previous Valuation
Date.
 
              (b) Compensation which would have been paid in cash shall be
deemed invested in the Participant's Deferred Compensation Account on the
Valuation Date next following such hypothetical investment or credit.
 
              (c) Compensation hypothetically invested in Common Stock shall be
deemed invested in whole shares of Common Stock as of the date such compensation
otherwise would have been payable to the Participant. The number of whole shares
of Common Stock in which compensation is deemed hypothetically invested in the
Deferred Compensation Account shall be determined with respect to the last trade
date in the month in which such compensation otherwise would have been payable,
by reference to the closing price on the last business day of such month as
reported on the Composite tape (or successor means of publishing stock prices),
provided, that in absence of such information, the Stock value shall be
determined by the Committee.
 
     3.5   Statement of Account.
 
     The Administrator shall provide each Participant a statement of his
Deferred Compensation Account at least annually.
 
ARTICLE IV.   PAYMENT OF DEFERRED COMPENSATION
 
     4.1   Payment of Deferred Compensation.
 
              (a) The Administrator shall pay amounts from the Participant's
Deferred Compensation Account, according to the Participant's Payment Election.
 
              (b) Compensation deferred into the Deferred Compensation Account
under the Plan shall be paid to the Participant in cash pursuant to Section
4.1(a).
 
     4.2   Financial Necessity Payment.
 
-6-
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
     Notwithstanding any other provision of the Plan, if the Committee, after
consideration of a Participant’s application, determines that the Participant
has a financial necessity beyond the Participant’s control, and of such a
substantial nature that immediate payment of compensation deferred under the
Plan is warranted, the Committee in its sole and absolute discretion may direct
that all or a portion of the balance of the Participant’s Deferred Compensation
Account be paid to the Participant in cash. The amount of any such distribution
shall be limited to the amount deemed necessary by the Committee to alleviate or
remedy the hardship. The payment shall be made in a manner and at the time
specified by the Committee. A Participant receiving a Financial Necessity
Payment is deemed to have revoked his election for deferral of compensation
under the Plan, as of the time of the Financial Necessity Payment. Any
subsequent deferral of compensation under the Plan shall require that the
Participant execute a new Deferral Election, subject to terms of Section
2.2(e)(1) hereof.
 
     4.3   Certain Accelerated Payments.
 
              (a) If a Participant terminates service under circumstances which
are such that the Committee deems it in the best interest of the Participant and
of CIGNA Corporation that payment of the Participant's Deferred Compensation
Account and Restricted Deferred Compensation Account be accelerated, then the
Committee, upon its own motion and in its sole discretion, may direct that the
Participant's Deferred Compensation Account and Restricted Deferred Compensation
Account balances be paid to him immediately.
 
              (b) If, as a result of substantial and unforeseen changes
affecting (1) the business of CIGNA Corporation, (2) the personal or
professional circumstances of a Participant, or (3) operation or administration
of the Plan, the Committee determines that the interests of the Participant and
of CIGNA Corporation are best served through accelerated payment of the
Participant's Deferred Compensation Account and Restricted Deferred Compensation
Account, the Committee on its own motion and in its sole discretion may direct
that the Participant's Deferred Compensation Account and Restricted Deferred
Compensation balances be paid to him immediately.
 
              (c) A Participant who is not entitled to payment of his Deferred
Compensation Account under any other provision of Article IV may make a written
request to the Committee for an accelerated payment of his entire Deferred
Compensation Account balance except for that portion equal to hypothetical
dividends on hypothetical Common Stock initially credited to the Participants'
Restricted Deferred Compensation Account pursuant to Section 5.1(a). If the
Committee receives such a request, it shall make a final valuation of the
unrestricted portion of the Participant's Deferred Compensation Account and pay
ninety per cent (90%) of the Deferred Compensation Account balance to the
Participant. The Participant shall forfeit the remaining ten per cent (10%) of
his Deferred Compensation Account balance to the Corporation. Payments under
this Section 4.3(c) may be made only from that portion of a Participant's
Account, including hypothetical investment results, attributable to compensation
deferred after 1995.
 
-7-
 
 
 

--------------------------------------------------------------------------------

 
 
     4.4   Payments of a Deceased Participant's Account
 
              (a) If a Participant dies before his entire Deferred Compensation
Account and Restricted Deferred Compensation Account has been paid to him, the
Administrator shall pay the Deferred Compensation Account balance and Restricted
Deferred Compensation Account in a single lump sum payment to the person(s) or
trust(s) designated in writing by the Participant as his beneficiary(ies) under
the Plan. The Administrator is authorized to establish rules and procedures for
designations of beneficiaries and shall have the sole discretion to make
determinations regarding the existence and identity of beneficiaries and the
validity of beneficiary designations.
 
              (b) Notwithstanding Section 4.4(a), the Administrator shall pay
the Deferred Compensation Account balance and Restricted Deferred Compensation
Account balance, as soon as administratively feasible, in a single lump sum
payment to the Participant's estate if:
 
                 (1) The Participant dies without having a valid beneficiary
designation in effect;
 
                 (2) The Participant's designated beneficiary has predeceased
him;
 
                 (3) The Participant's designated beneficiary cannot be found
after what the Administrator determines, in his sole discretion, has been a
reasonably diligent search; or
 
                 (4) The Administrator determines, in his sole discretion, that
a payment in such form is in the best interest of the Corporation.
 
ARTICLE V.   Restricted Deferred Compensation Accounts
 
     5.1   Establishment of Restricted Deferred Compensation Accounts
 
              (a) A Restricted Deferred Compensation Account shall be
established for each person serving as a director of CIGNA Corporation on
December 31, 1996 except directors who (1) if they had retired on or before
December 31, 1996, would have satisfied the eligibility requirements
("Eligibility Requirements") under Section 1 of the Retirement and Consulting
Plan for Directors of CIGNA Corporation (the "Retirement Plan") and (2) did not
waive their rights under the Retirement Plan on or before December 31, 1996. As
of January 1, 1997, the present value of the accrued benefits under the
Retirement Plan of each Participant for whom a Restricted Deferred Compensation
Account has been established will be credited to that Participant's Restricted
Deferred Compensation Account. The credited amounts will then be deemed to be
invested and remain invested thereafter, hypothetically and without charge, in
whole shares of hypothetical Common Stock. The number of whole hypothetical
Common Shares to be credited to the Restricted Deferred Compensation Accounts
shall be determined by using the average closing price for CIGNA Common Stock as
reported on the
 
-8-
 
 
 

--------------------------------------------------------------------------------

 
Composite tape (or successor means of publishing stock prices) for the ten (10)
business days prior to January 1, 1997.
 
              (b) A Restricted Deferred Compensation Account shall be
established for each person first elected to the Board of Directors of CIGNA
Corporation after December 31, 1996.
 
     5.2   Annual Credit Amount
 
     Beginning in 1997 and in each year thereafter, on the last business day of
the month during which the Corporation’s Annual Meeting of Shareholders is held,
the Annual Credit Amount will be credited to the Restricted Deferred
Compensation Account of each Participant who is then a Director of CIGNA
Corporation for whom such an account has been established pursuant to Section
5.1. That amount shall be assumed to be invested and remain invested thereafter,
hypothetically and without charge, in whole shares of hypothetical Common Stock.
The number of whole shares shall be determined by dividing the Annual Credit
Amount by the average closing price for CIGNA Common Stock (as reported on the
Composite tape or successor means of publishing stock prices) for the last ten
(10) business days of the month during which CIGNA Corporation’s Annual Meeting
of Shareholders is held.
 
     5.3   Dividends and Adjustments
 
     Hypothetical dividends shall be credited to the Participant’s Deferred
Compensation Account and be invested and adjusted as provided in Section 3.3(c).
 
     5.4   Time of Payment
 
     Payments of the balance in the Restricted Deferred Compensation Account
shall: be made in cash; commence the January following the calendar year in
which the Participant’s Termination of Service occurs -- except as allowed by
Section 4.3(a) or (b); and be made in accordance with the Participant’s
applicable Payment Election. If a Participant dies before the entire balance in
his Restricted Deferred Compensation Account has been paid to him, the
Administrator shall pay such balances pursuant to Section 4.4 of this Plan.
 
     5.5   Statement of Restricted Deferred Compensation Account
 
     The Administrator shall provide each Participant a statement of his
Restricted Deferred Compensation Account at least annually. The balance in the
Participant’s Restricted Deferred Compensation Account shall be calculated in
accordance with Section 3.2 of the Plan.
 
ARTICLE VI.   GENERAL PROVISIONS
 
     6.1   Committee Membership.
 
     A Participant who is also a member of the Committee shall take no part in
any decision pertaining to a request by such Participant under Sections 2.4,
4.2, and 4.3 hereof.
 
-9-
 
 
 

--------------------------------------------------------------------------------

 
     6.2   Participant's Rights Unsecured.
 
     The right of any Participant to receive payments under the provisions of
the Plan represents an unsecured claim against the general assets of CIGNA
Corporation, or against the general assets of any successor company which
assumes the liabilities of CIGNA Corporation.
 
     6.3   Assignability.
 
     No right to receive payments hereunder shall be transferable or assignable
by a Participant. Any attempted assignment or alienation of payments hereunder
shall be void and of no force or effect.
 
     6.4   Administration.
 
     Except as otherwise provided herein, the Plan shall be administered by the
Administrator who shall have the authority to adopt rules and regulations for
carrying out the Plan, and who shall interpret, construe and implement the
provisions of the Plan.
 
     6.5   Amendment.
 
     The Plan may be amended, restated, modified, or terminated by the Board of
Directors. No amendment, restatement, modification, or termination shall reduce
the dollar value of a Participant’s Deferred Compensation Account balance or
Restricted Deferred Compensation Account balance as of the Valuation Date
immediately preceding such action.
 
     6.6   Correction of Errors and Inconsistencies.
 
     The Committee upon its own motion, or at the request of the Administrator
or of a Participant, shall have the authority to effect consistency among
deferral elections, payment elections, or hypothetical investment with respect
to amounts deferred by a Participant under the Plan, so as to avoid or rectify
difficulties in Plan administration. In no event shall such action by the
Committee reduce the dollar value of a Participant’s Deferred Compensation
Account balance or Restricted Deferred Compensation Account balance as of the
Valuation Date immediately preceding such action, nor shall the Committee take
any action inconsistent with Section 3.3(b) hereof. The Committee may take such
action with respect to a Participant’s Deferred Compensation Account or
Restricted Deferred Compensation Account, regardless of whether such Participant
may continue as a Director of CIGNA Corporation, or whether he may have
terminated service. Without limiting the foregoing, the Committee may take such
action upon the request of the Administrator, in order to avoid deferral of
fractional shares of Stock.
 
     6.7   Compliance with Section 16.
 
     If the Administrator determines that, in order to comply with Section 16 of
the Securities Exchange Act of 1934, as amended, it is necessary for the Board
rather than the Committee to take any action which the Plan authorizes the
Committee to take, the Administrator shall
 
-10-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
request the Board to do so.
 
     6.8   Construction.
 
     The masculine gender where appearing in the Plan shall be deemed to include
the feminine gender. The singular shall be deemed to include the plural; and the
plural the singular.





-11-
 
 

--------------------------------------------------------------------------------